Citation Nr: 1421727	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  06-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for a total right hip replacement.  

2.  Entitlement to an initial disability rating in excess of 50 percent for a total left hip replacement.  

3.  Entitlement to an initial disability rating in excess of 10 percent for a neurological disorder of the right lower extremity for the period from March 29, 2005, and in excess of 20 percent from November 29, 2011.

4.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle sprain.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to June 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2013 and February 2014 letters, the Board sought clarification from the appellant regarding his representation, noting that the record contained conflicting information regarding whether he wished to be represented by the Disabled American Veterans or Daniel G. Krasnegor, a private attorney.  In March 2014, the appellant submitted a signed power of attorney in favor of Mr. Krasnegor.  

In February 2014, the appellant's attorney submitted a motion for correction of the docket number in this case, pursuant to 38 C.F.R. § 20.900.  In a March 2014 letter, the Board advised the appellant that his appeal had been assigned docket number 06-37 786, as the issues currently on appeal were considered "downstream issues" arising out of a previously remanded claim.  See Vargas-Gonzales v. Principi, 15 Vet. App. 222 (2001).  

The Board notes that, in a September 2012 rating decision, the RO granted service connection for radiculopathy of the left lower extremity and assigned an initial 20 percent rating, effective November 29, 2011.  In December 2012, the appellant's attorney submitted a letter for the purposes of providing additional argument in support of the issues on appeal, i.e. those currently listed on the cover page of this decision.  In the letter, however, the appellant's attorney noted that the appellant is entitled to "a 30 percent rating [sic] his service connected neurological condition of the right and left lower extremity."  In January 2013, the RO contacted the office of the appellant's attorney by telephone in an attempt to clarify the matter.  The RO explained that the issue of entitlement to a higher initial disability rating for the left lower extremity disability was not currently on appeal, only the right lower extremity, and that if the appellant wished to initiate such an appeal, he should submit a notice of disagreement.  The attorney's paralegal acknowledged that requirement and indicated that the appellant's attorney would call back if he had further questions.  Having received no further communication from the appellant or his attorney on this issue, the Board concludes that the issue of entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity is not currently in appellate status.  

The Board notes that, in a letter dated on November 5, 2012, the appellant's attorney appeared to raise a claim of entitlement to special monthly compensation under 38 C.F.R. § 3.350(j).  This matter is referred to the RO for appropriate action.

As set forth below, a remand is necessary with respect to the issues of entitlement to higher initial ratings for a neurological disorder of the right lower extremity, degenerative disc disease of the lumbar spine, and a right ankle sprain.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Since the award of service connection, the appellant's right and left hip replacements have been manifested by chronic residuals such as severe painful motion and/or weakness.  His right and left hip replacement disabilities do not require the use of an assistive device, including crutches, nor is either hip ankylosed.


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, the criteria for an initial 70 percent disability rating, but no higher, for a total right hip replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2013).

2.  Affording the appellant the benefit of the doubt, the criteria for an initial 70 percent disability rating, but no higher, for a total left hip replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.

With respect to the duty to notify, the matters at issue in this case stem from an appeal of an initial disability rating assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Board further notes that the record does not show, nor does the appellant contend, that there are any notification deficiencies which have resulted in prejudice to him.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With respect to the duty to assist, the Board finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  The appellant has not argued otherwise.  

The appellant has also been afforded multiple VA medical examinations in connection with the claims adjudicated in this decision.  38 C.F.R. § 3.159(c) (4)(2013).  The Board finds that the examination reports contain the necessary findings upon which to decide these issues.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Board also notes that the record does not show, nor has the appellant contended, that his service-connected hip disabilities have increased in severity since the most recent examination was conducted.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The evaluation of the same disability under various diagnoses is to be avoided. Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2013).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2013).  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

VA must consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The RO granted service connection for the appellant's right and left total hip replacements and assigned initial 50 percent disability ratings, effective March 29, 2005, which was the date of receipt of the appellant's claim of service connection for those disabilities.  The appellant has appealed the initial ratings assigned, arguing that his disabilities are manifested by symptoms which represent the functional equivalent of the criteria for at least a 70 percent disability rating under Diagnostic Code 5054.  

Hip replacements (prostheses) are evaluated under the rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2013).  The Board has carefully reviewed the record, including the appellant's medical history, his demonstrated symptomatology, and the diagnoses of record.  The Board is unable to identify any evidence suggesting that another diagnostic code would be more appropriate, and the appellant has not argued that other diagnostic codes should be used.  

Under Diagnostic Code 5054, a 100 percent disability rating is assigned for a hip replacement (prosthesis) for one year following implantation of prosthesis.  Thereafter, a 90 percent rating is assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assigned where there is markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 50 percent rating is assigned for moderately severe residuals of weakness, pain, or limitation of motion.  The minimum rating assigned is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

Applying these criteria to the facts of this case, and affording the appellant the benefit of the doubt, the Board finds that initial 70 percent disability ratings are warranted for the appellant's service-connected right and left hip disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  

The record establishes that the appellant underwent a left total hip arthroplasty in April 2003secondary to avascular necrosis with collapse.  In July 2003, he underwent a right total hip arthroplasty secondary to avascular necrosis with degenerative joint disease.  He had a good initial post-operative result in both hips.  

The Board finds that subsequent evidence, however, provides a sufficient basis upon which to conclude that the appellant's right and left hip disabilities are productive of symptoms which more nearly approximate the criteria for an initial 70 percent disability rating under Diagnostic Code 5054, including severe residual weakness, pain, and limitation of motion.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

At the May 2010 VA medical examination, for example, the appellant reported severe weekly flare-ups of bilateral hip pain, weakness, and stiffness.  At the most recent VA medical examination in July 2012, the examiner concluded that the appellant's total right and left hip replacements exhibited chronic residuals consisting of severe painful motion and/or weakness.  Affording the appellant the benefit of the doubt, the Board therefore concludes that initial 70 percent disability ratings may be assigned be assigned under Diagnostic Code 5054 

The preponderance of the evidence, however, is against the assignment of initial ratings in excess of 70 percent for the service-connected right and left hip disabilities.  The evidence establishes that the appellant's right and left hip disabilities do not produce painful motion or weakness such as to require the use of crutches, nor does either disability produce the functional equivalent thereof.  

At May and October 2010 VA medical examinations, for example, the appellant denied using an assistive device for ambulation.  Indeed, he indicated that he was able to walk one to three miles and stand more than one hour.  The appellant exhibited some limitation of bilateral hip flexion and abduction with pain, fatigability, and weakness; however, there was no ankylosis.  The examiner also concluded that overall the appellant's right and left hip disabilities overall had only a mild to moderate impact on his ability to perform activities of daily living, such as chores, exercise, recreation, and traveling.  

At the most recent VA medical examination in July 2012, the appellant reported that his symptoms had continued without significant worsening since the last examination in 2010.  The examiner noted that the appellant now used a brace and a cane, but stated that the brace was for a left knee disability and that the cane was for left lower extremity altered sensation and weakness caused by his service-connected low back disability.  Moreover, the examiner specifically indicated that the appellant did not use crutches.  Additionally, although examination showed left and right hip motion limited by pain, weakness, and fatigability, the examiner expressly found that there was no ankylosis.  Finally, the Board notes that the appellant reported that, although his right and left hip disabilities made it difficult for him to stoop, they had only a mild effect on his mobility, including walking and transfers, and only a moderate effect on his activities of daily living.  

After reviewing the record in its entirety, the Board concludes that the most probative evidence establishes that the appellant's right and left hip disabilities have not been manifested by painful motion or weakness such as to require the use of crutches, or the functional equivalent thereof.  Thus, the preponderance of the evidence is against the assignment of a schedular rating in excess of 70 percent for the right and left hip disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054; see also Diagnostic Code 5250 (providing for a 90 percent disability rating for unfavorable ankylosis of the hip, with the foot not reaching the ground and crutches necessitated).  

In reaching this decision, the Board further notes that the appellant's reports of severe pain, weakness, and functional loss were considered in assigning the initial 70 percent ratings above.  The most probative evidence establishes that the appellant's left and right hip disabilities are not objectively productive of additional range of motion loss due to pain or functional loss necessary to meet the Deluca factors for initial ratings in excess of 70 percent.  

The Board has also considered the fact that the record on appeal shows that the appellant's service-connected right and left hip replacement disabilities include post-operative scars.  The evidence, however, indicates that such scarring is not painful, unstable, or otherwise symptomatic, nor is either scar large enough to meet the criteria for a compensable rating.  The appellant and his representative have noted contended otherwise.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. Thus, there is no basis for a separate compensable rating for scarring.

In reaching its decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's right and left hip disabilities.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of a claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected right and left hip disabilities are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected hip disabilities are fully contemplated by the currently assigned ratings under the Rating Schedule, including weakness, pain, and limitation of motion, increased during flare-ups.  The Board also notes that there is no objective evidence of record demonstrating that the appellant's service-connected right and/or left hip disabilities markedly interferes with his employment beyond that contemplated by the Rating Schedule.  There is also no evidence of record showing that he has been frequently hospitalized due to his hip disabilities.  In fact, it does not appear that he has been hospitalized for these disabilities at all during the pendency of the claims.

Although the record shows that the appellant's hip disabilities prevent him from engaging in certain strenuous activities, his occupational limitations have been contemplated in assigning the current ratings.  In recognition of the industrial impairment caused by his service-connected right and left hip disabilities, the appellant has been awarded the initial 70 percent ratings above.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record otherwise contains no indication that there are factors causing marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Board has considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the appellant has been in receipt of a total rating based on individual unemployability due to service-connected disability since March 29, 2005.  

For the reasons and bases discussed above, the Board finds that initial 70 percent disability ratings are warranted for the appellant' right and left hip disabilities, but that the preponderance of the evidence is against the assignment of initial ratings in excess of 70 percent for either disability.  To that extent, the benefit of the doubt doctrine is not for application as the weight of the evidence is against the claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial 70 percent disability rating for a total right hip replacement is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 70 percent disability rating for a total left hip replacement is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The appellant's representative argues that the medical evidence is inadequate to accurately evaluate the appellant's service-connected low back disability, his right lower extremity neurological disability, and his right ankle disability.  With respect to the appellant's low back and right ankle disabilities, the appellant's attorney argues that an additional VA medical examination is necessary in order to accurately evaluate the appellant's disabilities during periods of flare-ups.  

The Board also notes that, in the most recent Supplemental Statement of the Case dated in September 2012, the RO referred to clinical records from the Boston VA Medical Center pertaining to treatment of the appellant's service-connected low back and right lower extremity disabilities.  Although these records were apparently reviewed by the RO, they have not been associated with the claims folder, the appellant's Virtual VA file, or his VBMS file.  This must be accomplished on remand.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask that he submit or identify all records of treatment for his service-connected low back disability, his right lower extremity neurological disability, and his right ankle disability since March 2005.  The AOJ should undertake the necessary efforts to obtain records from any provider specifically identified by the appellant.

2.  Regardless of the appellant's response, the AOJ should review the record and ensure that all VA clinical records from the Boston VAMC and the White River Junction VAMC pertaining to care provided for the appellant's service-connected low back disability, right lower extremity neurological disability, and right ankle disability since March 2005 are associated with the record on appeal.  

3.  After the above records, if any, are secured and associated with the record, the appellant should be scheduled for a VA medical examination to determine the severity of his service-connected neurological disorder of the right lower extremity.  

The claims folder and access to any additional records in the appellant's electronic VA files should be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should comment on the severity of the appellant's service-connected neurological disorder of the right lower extremity, to include commenting on whether his symptoms more nearly approximate mild, moderate, or severe incomplete paralysis, or complete paralysis.  If possible, the examiner should also comment on the severity of the appellant's right lower extremity disability prior to his November 29, 2011, lumbar laminectomies.  

A complete rationale should be provided for any opinion offered.

4.  The appellant should be scheduled for a VA medical examination to determine the severity of his service-connected degenerative disc disease of the lumbar spine.  To the extent possible, the examination should be scheduled during a period of flare-up of symptoms.  

The claims folder and access to any additional records in the appellant's electronic VA files should be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should comment on the severity of the appellant's service-connected degenerative disc disease of the lumbar spine, to include providing range of motion measurements for the thoracolumbar spine.  He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

The examiner should also state whether the appellant's service-connected degenerative disc disease of the lumbar spine results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.  

Finally, the examiner should indicate whether the examination is being conducted during a flare-up.  If not, the examiner should note the frequency of the appellant's reported flare-ups and the symptomatology he experiences during such flare-ups.  

A complete rationale should be provided for any opinion offered.

5.  The appellant should be scheduled for a VA medical examination to determine the severity of his service-connected right ankle disability.  To the extent possible, the examination should be scheduled during a flare-up of symptoms.  

The claims folder and access to any additional records in the appellant's electronic VA files should be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should comment on the severity of the appellant's service-connected right ankle disability, to include providing range of motion measurements.  The examiner should comment on whether any limitation of motion can be characterized as moderate or marked.  He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Finally, the examiner should indicate whether the examination is being conducted during a flare-up.  If not, the examiner should note the frequency of the appellant's reported flare-ups and the symptomatology he experiences during such flare-ups.  

A complete rationale must be provided for any opinion offered.

4.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the AOJ should readjudicate the issues on appeal, considering all the evidence of record.  

If the benefits sought by the appellant remain denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


